DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2015/0049649).

Regarding claim 1, Zhu discloses a terminal (Zhu, Fig. 1, UE 110; paragraph [0038]) comprising: 
a receiver that receives, in a first cell, information indicating a measurement object including information regarding a parameter of a 5discovery or measurement signal (Zhu, Fig. 1; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information); 
a processor (Zhu, paragraph [0189], processor) that performs a measurement using the discovery or measurement signal based on the information indicating the measurement object (Zhu, Fig. 1; paragraph [0060], lines 1-8, CRS transmitted by small cell can be discovery signal, CRS is used for measuring downlink channel conditions; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell 
a transmitter that transmits a result of the measurement (Zhu, paragraph [0062], UE reports information pertaining to detected discovery signals, including measured signal strength), 10
wherein when the information indicating the measurement object designates a timing that is synchronous with the first cell (Zhu, paragraph [0065], small cell eNB maintains synchronization with the macro eNB; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including timing information, periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information; paragraph [0068], signal waveform information can be a cell-specific synchronization signal; paragraph [0071], where synchronization is maintained with the small cell, UE can use the configuration information to obtain the timing of the discovery signal), the processor performs the measurement in a second cell (Zhu, paragraph [0062], UE reports information pertaining to detected discovery signals, including measured signal strength) based on the timing that is synchronous with the first cell (Zhu, paragraph [0065],small cell eNB maintains synchronization with the macro eNB).  

Regarding claim 2, Zhu discloses the terminal according to claim 1, wherein when a designation of a measurement, which uses a synchronization signal, is included in the information indicating the measurement object (Zhu, Fig. 1; paragraph [0064], command UE to perform signal strength measurements paragraph [0064], lines 1-10; paragraph [0068], discovery signal can be PSS or SSS), the transmitter transmits a result of the measurement using the discovery or measurement signal, and transmits a result of the measurement 20including a cell identifier (Zhu, paragraph [0062], UE reports information pertaining to detected discovery signals, including cell identifier and measured signal strength).  

Claim 3 is rejected under substantially the same rationale as claim 1. 

Regarding claim 4, Zhu discloses a base station (Zhu, Fig. 1, small cells 106, 108. Macro eNB 104; paragraph [0038]) comprising: 
a transmitter that transmits, in a first cell, information indicating a measurement object including information regarding a parameter of a 5discovery or measurement signal (Zhu, Fig. 1; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information); 
a processor (Zhu, paragraph [0189], processor) that controls a performing of a measurement using the discovery or measurement signal based on the information indicating the measurement object (Zhu, Fig. 1; paragraph [0060], lines 1-8, CRS transmitted by small cell can be discovery signal, CRS is used for measuring downlink channel conditions; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information); and
a receiver that receives a result of the measurement (Zhu, paragraph [0062], UE reports information pertaining to detected discovery signals, including measured signal strength), 10
wherein when the information indicating the measurement object designates a timing that is synchronous with the first cell (Zhu, paragraph [0065],small cell eNB maintains synchronization with the macro eNB; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including timing information, periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information; paragraph [0068], signal waveform 

Claim 5 is rejected under substantially the same rationale as claims 1 and 4. 


Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Zhu allegedly fails to disclose that the macro eNB can send, to the UE, configuration information of the small cell discovery signal including a timing that is synchronous with the macro eNB.  This is incorrect.  Zhu discloses, in paragraph [0065], that a small cell eNB maintains synchronization with the macro eNB.  Zhu further discloses, in paragraph [0067], that the macro eNB sends to UE configuration information of the small cell discovery signal including timing information, periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information, and in paragraph [0068], that the signal waveform information can be a cell-specific synchronization signal.  Zhu further discloses, in paragraph [0071], that where synchronization is maintained with the small cell, the UE can use the configuration information to obtain the timing of the discovery signal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A. L./
Examiner, Art Unit 2466


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466